              Case 1:20-cv-02687-CM Document 4 Filed 07/08/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JEFFERY HAMM,

                                 Plaintiff,

                     -against-                                    1:20-CV-2687 (CM)

 NY CITY PD PARKING ENFORCEMENT                                ORDER OF DISMISSAL
 ACTION UNIT, et al.,

                                 Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       By order dated April 28, 2020, the Court directed Plaintiff, within thirty days, to submit

an amended in forma pauperis (“IFP”) application or pay the $400.00 in fees required to file a

civil action in this Court. That order also required Plaintiff to update his address of record within

thirty days. The Court specified that failure to comply would result in dismissal of this action

without prejudice to Plaintiff’s refiling this action. Plaintiff has not filed an amended IFP

application or paid the fees, and he has not updated his address of record. Accordingly, the Court

dismisses this action without prejudice to Plaintiff’s refiling this action. See 28 U.S.C. §§ 1914,

1915; Fed. R. Civ. P. 41(b).

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.
           Case 1:20-cv-02687-CM Document 4 Filed 07/08/20 Page 2 of 2



       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:    July 8, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 2
